Citation Nr: 1002044	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-03 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for impingement syndrome, right shoulder.  

2.  Entitlement to an initial disability rating higher than 
30 percent for post traumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable disability rating 
for scarring, fragment wounds, right shoulder.  

4.  Entitlement to an initial compensable disability rating 
for scarring, fragment wounds, chin and forehead.  

5.  Entitlement to service connection for compensation 
purposes for loss of teeth number 4 and number 30.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July and December 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO's) 
in St. Louis, Missouri and Waco, Texas, respectively.  

In the July 2004 decision, the RO granted service connection 
for PTSD, the right shoulder joint and scar disabilities, and 
facial scarring disability.  The RO assigned noncompensable 
ratings for the scar disabilities, a 10 percent rating for 
the shoulder joint disability and a 30 percent rating for 
PTSD.  

In January 2007, the RO increased the rating for the shoulder 
joint disability to 20 percent, effective the date of claim.  
In the December 2004 decision, the RO granted service 
connection for dental treatment purposes but denied service 
connection for compensation purposes.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In March 2008 the Veteran underwent several VA examinations.  
The PTSD examination report includes the examiner's notation 
as follows:  "The veteran reports that since the previous 
C&P examination was conducted he has received social security 
disability income which was granted in October of 2007 based 
upon the VA disabilities.  He reports that he is now 
receiving total social security disability."  

As the Veteran has indicated that he is in receipt of social 
security disability benefits for VA disabilities, it cannot 
be said that any existing social security disability records 
are not relevant to each of the issues before the Board.  
Under 38 U.S.C.A. § 5103A(b) VA has a duty to obtain such 
records unless VA is reasonably certain that such records do 
not exist or that continued efforts to obtain the records 
would be futile.  The record is absent for evidence that any 
attempts have been made to obtain such records.  On remand, 
VA must obtain any existing relevant Social Security 
Administration decisions and associated medical records 
related to any claim for Social Security Administration 
disability benefits by the veteran.  If the records do not 
exist, documentation of VA's efforts to obtain the records 
and a negative reply should be associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, obtain a negative reply 
associate that reply with the claims file.



2. Then, readjudicate the issues on 
appeal.  If all benefits sought are not 
granted in full, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


